SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

460
KA 14-00753
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEBORA K. GRAMZA, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DANIEL J.
PUNCH OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered January 22, 2014. The judgment convicted defendant,
upon her plea of guilty, of offering a false instrument for filing in
the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Gramza ([appeal No. 1] ___ AD3d
___ [June 10, 2016]).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court